Citation Nr: 0504423	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Increased evaluation of postoperative bunion of left foot 
with metatarsalgia, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran is reported to have had active service from March 
1966 to November 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.    


FINDING OF FACT

The veteran's left foot disability is not productive of 
severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a service-connected left foot disability have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate her claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With regard to whether RO action at any time during the 
course of the development of this case has been compliant 
with the guidance set forth by the Court in Quartuccio, the 
Board notes that the veteran was advised of the evidence 
which would substantiate her claim, and the responsibility 
for obtaining it, by letters dated in November 1999 and May 
2001.  The Board observes that on the latter occasion, the 
veteran was informed that substantiating evidence would be in 
the nature of medical evidence.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (Pre-VCAA case, holding that where 
claimant was advised of the need to submit competent medical 
evidence indicating that he had the disorders at issue, and 
further substantiating evidence suggestive of a linkage 
between his active service and the disorders, provisions of 
the VCAA as to notice satisfied).

The veteran was later provided with a copy of the original 
rating decision dated in January 2000, setting forth the 
general requirements of then-applicable law pertaining to a 
claim for increased rating.  This general notification was 
reiterated in the Statement of the Case dated in November 
2000, as well as the Supplemental Statement of the Case dated 
in December 2003.  
 
Given the passage of over three years since the veteran was 
apprised of the need to submit medical evidence in 
substantiation of her claim, VA's obligations to advise the 
claimant have been fulfilled under applicable law.  See 38 
U.S.C.A § 5103(b) (Providing in substance that after notice 
to the claimant under the VCAA of any information which was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, to further 
assist in the development of the veteran's claim, VA provided 
the veteran with several physical examinations and with two 
hearings.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Increased Rating

I.	Background

The veteran was first granted service connection for her left 
foot disability in April 1998, at a disability rating of 10 
percent.  In April 1999, she requested an increased rating, 
which the RO denied in May 1999.  

The veteran underwent surgery for her foot disability in June 
1999 to correct a chronic bunion, a hallux valgus, and a claw 
toe.  The veteran maintains that the surgery, conducted at a 
VA medical center, worsened her disability.  She then filed 
another claim for increased rating in July 1999.  

The veteran underwent a VA Compensation and Pension 
Examination in December 1999.  The examiner reported that the 
veteran could raise onto her toes, but not onto her heel on 
her left foot.  He stated that her second toe was in 
dorsiflexed position, and that consequently, it is above the 
first and third toes and would cause a definite problem with 
shoe wear.  The doctor diagnosed the veteran with residual 
postoperative bunion left foot and with residual 
postoperative hammertoe of second toe.      

Based on these examination results, the RO continued the 
veteran's disability rating at 10 percent disabling in its 
January 2000 rating decision.  

VA medical records, reflecting medical treatment in February 
2000 for a gastrointestinal disorder, report that the veteran 
stated that she experiences gastrointestinal difficulty while 
jogging.  The record further states "Exercise3-6M/Day".  
Other VA medical records report that the veteran has 
consistently expressed frustration over the way that her foot 
disability limits her ability to exercise.  

In an April 2001 statement in support of her Form 9, the 
veteran stated that her VA foot surgery deformed her foot 
more than it had been preoperatively.  She stated that she 
could not wear normal shoes, that her second toe rubs the top 
of her shoe, that her great toe has turned medially, resting 
on the second toe, that she had to wear orthotics, and that 
the disability had caused her to lean on the right side of 
her foot and incur a stress fracture.  

VA provided the veteran with another Compensation and Pension 
Examination in June 2001.  Though the examiner found that the 
veteran ambulated without assistance during her visit, he 
also diagnosed the veteran with residual postoperative bunion 
and claw toe of the left second toe, with metatarsalgia.  He 
concluded that all of the findings were the result of the 
veteran's June 1999 surgery.  

In November 2001, the veteran underwent left foot surgery 
again.  Two days following surgery, the private treating 
physician stated that the veteran was doing well and having 
little to no pain.  Based on X-rays, he noted excellent 
alignment relative to preoperative status.  One week 
following surgery, the physician noted that the veteran was 
having no pain and that alignment was excellent.  Two weeks 
following surgery, the physician noted that the veteran was 
doing well overall, and that she was experiencing no pain.  

Based on the submission of additional information, the RO 
issued a supplemental statement of the case in which it 
increased the veteran's disability rating from 10 to 20 
percent disabling.  In its decision, the RO noted that the 
veteran's left foot had been worsened by VA surgery.  The RO 
also noted that it decided to apply Diagnostic Code 5284 to 
the veteran's claim because of the post-surgical residuals 
that resulted in her current disability.  

In January 2005, the veteran appeared before a Board hearing.  
She reiterated many of her complaints regarding her foot 
disability and the surgical procedure that affected it.  She 
stated that she still experienced difficulty with her foot, 
and had recently visited with her private treating 
podiatrist.  She stated that she wears orthotic shoes, walks 
with a limp, and experiences pain while walking and standing.  
She also stated that, at times, her foot will cramp at the 
end of the day.  Nevertheless, she stated that she could walk 
up and down stairs, drive a car, ambulate without the 
assistance of a cane, function without the regular use of 
medication, and work full time as a nurse administrator.  

II.	Laws and Regulations 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 5284 addresses foot disabilities.  
Thereunder, a 10 percent rating is assigned for moderate foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  A 
20 percent rating is assigned for moderately severe foot 
injuries.  Id.  A 30 percent rating is assigned for severe 
foot injuries.  Id.  With actual loss of use of the foot, a 
40 percent rating is assigned.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

III.	Analysis

The veteran's service-connected left foot disability is 
presently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2004).  She maintains that her 
disability causes her severe impairment and therefore 
warrants  an increased rating to 30 percent under Diagnostic 
Code 5284.  

The RO granted an increase in disability rating from 10 
percent to 20 percent in its December 2003 Supplemental 
Statement of the Case.  The Board agrees with this decision.  
The veteran's left foot disability more nearly approximates 
symptomatology associated with a moderately severe foot 
injury.  The Board's decision is primarily based on the 
veteran's own statements, and those of medical personnel, 
that the veteran ambulates well despite the moderate pain and 
impairment caused by the disability.  In short, the veteran 
primarily complains of pain she experiences while walking and 
standing, and of limitation of her physical exercise regimen.  
Given this, and the evidence of record, the Board finds that 
the 30 percent disability rating, reserved for severe foot 
disabilities, is not warranted here.  

By way of analogy, the Board refers to Diagnostic Code 5171, 
which prescribes a 30 percent rating for amputation of the 
great toe with removal of the metatarsal head.  Although the 
veteran experiences limitation and pain in the use of her 
left foot, there still remains functional use of the her toe, 
which is better than no use at all as is the case in 
individuals whose great toe has been amputated.  The evidence 
does not show that the veteran's left foot disability is akin 
to the disability of an individual whose great toe has been 
amputated.  It follows that under Diagnostic Code 5284, the 
veteran's foot disability cannot be described as producing 
severe impairment.

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 20 percent. 

Accordingly, the Board finds that the veteran's overall left 
foot disability picture, as described above, more closely 
approximates the criteria for the currently assigned 20 
percent rating under Diagnostic Code 5284.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board notes that there is no evidence of record that the 
veteran's left foot disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's foot 
disability interferes with her employability, the currently 
assigned 20 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Though the 
evidence shows that the veteran's disability interferes with 
her physical exercise regimen, there is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of her disability.  

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Increased evaluation of postoperative bunion of left foot 
with metatarsalgia, currently evaluated as 20 percent 
disabling, is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


